DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 5, 7, 9 – 10, 12 – 16, and 18 – 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Namgoong et al. (United States Patent US 10,444,886 B2), hereinafter referenced as Namgoong.
Regarding Claim 1, Namgoong discloses “A system, comprising: a plurality of sensors configured to sense force” (Figure 3, Item 313 ‘pressure sensor’, and Column 1, Lines 46 – 50 (Notice that at least two pressure sensors are provided, one in conjunction 
Regarding Claim 2, Namgoong discloses everything claimed as applied above (See Claim 1). In addition, Namgoong discloses “wherein the processor is configured to:
receive a gesture configuration identifying a plurality of characteristics for the gesture” (Figure 3, Items 501 – 511, and Column 11, Lines 20 – 65 (Notice the processor 350 is configured to receive a gesture configuration via the logic of Figure 5 where the 
Regarding Claim 3, Namgoong discloses everything claimed as applied above (See Claim 2). In addition, Namgoong discloses “wherein the plurality of characteristics include at least one of a force, a touch location, a speed, and a pattern of touch locations”
 (Figure 3, Items 501 – 511, and Column 11, Lines 20 – 65 (Notice the processor 350 is configured to receive a gesture configuration via the logic of Figure 5 where the characteristics of touch location (operation 503) and force (operation 505) are utilized to identify a ‘pressure touch’ gesture. Notice the Claim 3 is met with respect to the alternative “at least one of” condition.)).
	Regarding Claim 4, Namgoong discloses everything claimed as applied above (See Claim 3). In addition, Namgoong discloses “wherein the force includes at least one of a force threshold and a rate of change of force threshold” (Figure 5, Item 507 (Notice the pressure (force) is compared to a specified value (threshold). Notice the Claim 4 is met with respect to the alternative “at least one of” condition.)).
Regarding Claim 5, Namgoong discloses everything claimed as applied above (See Claim 3). In addition, Namgoong discloses “wherein the touch location includes a plurality of locations defining at least one region of at least one touch surface” (Figure 5 (Notice the touch location of the specified object (operation 503) on the first display panel 310 include a plurality of locations which define the region of the specified object on the touch surface of the first display panel 310.)).
Regarding Claim 7, Namgoong discloses everything claimed as applied above (See Claim 3). In addition, Namgoong discloses “wherein the pattern of touch locations 
Regarding Claim 9, Namgoong discloses everything claimed as applied above (See Claim 1). In addition, Namgoong discloses “wherein the processor configured to provide the at least one signal to an applications processing unit of a device incorporating the processor” (Column 9, Lines 32 – 33 (Notice that when the gesture is identified a ‘pressure touch’, at least a signal is received within logic of the processor 350 to output content to the second display panel 320 (Column 11, Lines 59 – 65) via application processor (AP).)).
Regarding Claim 10, Namgoong discloses everything claimed as applied above (See Claim 1). In addition, Namgoong discloses “wherein the processor is further configure to receive at least one external input” (Figure 5, Item 503 (Notice that processor 350 receives at least one external input in the form of touch input.)).
Regarding Claim 12, Namgoong discloses everything claimed as applied above (See Claim 1). In addition, Namgoong discloses “wherein the plurality of sensors include at least one of a touch sensor and a force sensor” (Figure 3, Item 313 ‘pressure sensor’, and Column 1, Lines 46 – 50 (Notice that at least two pressure sensors are provided, one in conjunction with first display panel 310 and one in conjunction with second display panel 320. Notice the two pressure sensors are force sensors and that Claim 12 is met with respect to the alternative “at least one of” condition.)).
Claim 13, Namgoong discloses “A method, comprising: receiving a plurality of force measurements from a plurality of sensors” (Figure 3, Item 350 ‘processor’, Item 313 ‘pressure sensor’, and Column 1, Lines 46 – 50 (Notice that at least two pressure sensors are provided, one in conjunction with first display panel 310 and one in conjunction with second display panel 320 and that processor 350 receives force measurements from each pressure sensor in electronic device 300 in operation of device 300.)), “the plurality of force measurements corresponding to a plurality of touch locations” (Figure 3 (Notice that a force measurement via the pressure sensor in the first display panel 310 corresponds to a location on the first screen via a first touch panel 312 and that a force measurement via the pressure sensor in the second display panel 320 corresponds to a location on the second screen via a second touch panel 312.)), “detecting a gesture based on the plurality of force measurements and the plurality of touch locations” (Figure 5 (Notice that of the plurality of force measurements and touch locations, a detection of touch at a location on the first display panel 310 (operation 503 and Column 11, Lines 37 – 41) and force on the first display panel  310 (operation 505 and Column 11, Lines 42 – 47), a ‘pressure touch’ gesture is detected (Column 11, Lines 48 – 55), “providing at least one signal indicating an identification of the gesture” (Figure 5, Item 509 (Notice that when the gesture is identified a ‘pressure touch’, at least a signal is received within logic of the processor 350 to output content to the second display panel 320 (Column 11, Lines 59 – 65).)).
Regarding Claim 14, Namgoong discloses everything claimed as applied above (See Claim 13). In addition, Namgoong discloses “receiving a gesture configuration identifying a plurality of characteristics for the gesture” (Figure 3, Items 501 – 511, and 
Regarding Claim 15, Namgoong discloses everything claimed as applied above (See Claim 14). In addition, Namgoong discloses “wherein the plurality of characteristics include at least one of a force, a touch location, a speed, and a pattern of touch locations”
 (Figure 3, Items 501 – 511, and Column 11, Lines 20 – 65 (Notice the processor 350 is configured to receive a gesture configuration via the logic of Figure 5 where the characteristics of touch location (operation 503) and force (operation 505) are utilized to identify a ‘pressure touch’ gesture. Notice the Claim 3 is met with respect to the alternative “at least one of” condition.)).
Regarding Claim 16, Namgoong discloses everything claimed as applied above (See Claim 15). In addition, Namgoong discloses “wherein at least one of the force includes at least one of a force threshold and a rate of change of force threshold, the touch location includes a plurality of locations defining at least one region of at least one touch surface, the speed includes at least one of an absolute speed threshold and a relative speed threshold, and the pattern of touch locations include at least one of a geometric shape and a direction across at least a portion of at least one touch surface” (Figure 5, Item 507 (Notice the pressure (force) is compared to a specified value (threshold). Notice the Claim 4 is met with respect to the alternative “at least one of” condition.)).
Claim 18, Namgoong discloses everything claimed as applied above (See Claim 13). In addition, Namgoong discloses “wherein the providing that at least one signal further includes: providing the at least one signal to an applications processing unit” (Column 9, Lines 32 – 33 (Notice that when the gesture is identified a ‘pressure touch’, at least a signal is received within logic of the processor 350 to output content to the second display panel 320 (Column 11, Lines 59 – 65) via application processor (AP).)).
Regarding Claim 19, Namgoong discloses everything claimed as applied above (See Claim 13). In addition, Namgoong discloses “receiving at least one external input” (Figure 5, Item 503 (Notice that processor 350 receives at least one external input in the form of touch input.)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Namgoong in view of Rosenberg et al. (United States Patent Application Publication US 2017/0285848 A1), hereinafter referenced as Rosenberg.
Regarding Claim 8, Namgoong discloses everything claimed as applied above (See Claim 1). However, Namgoong fails to explicitly disclose “further comprising: at least one haptics generator, the processor being configured to provide the at least one signal to the at least one haptics generator”.
	In a similar field of endeavor, Rosenberg teaches a haptic feedback module that provides a vibratory signal in response to a touch input that exceeds a pressure threshold (Paragraph [0035]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “further comprising: at least one haptics generator, the processor being configured to provide the at least one signal to the at least one haptics generator” because one having ordinary skill in the art would want to provide user confirmation for logic/step flow achievement.
Regarding Claim 17, Namgoong discloses everything claimed as applied above (See Claim 1). However, Namgoong fails to explicitly disclose “wherein the providing the at least one signal further includes: providing the at least one signal to at least one haptics generator”.
	In a similar field of endeavor, Rosenberg teaches a haptic feedback module that provides a vibratory signal in response to a touch input that exceeds a pressure threshold (Paragraph [0035]).
.
Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Namgoong in view of Faubert et al. (United States Patent Application Publication US 2010/0328230 A1), hereinafter referenced as Faubert.
Regarding Claim 11, Namgoong discloses everything claimed as applied above (See Claim 10). However, Namgoong fails to explicitly disclose “wherein the external input is an accelerometer input and wherein the processor is further configured to: pause detection of the gesture based upon the at least one external input indicating free fall”.
	In a similar field of endeavor, Faubert teaches an electronic device with touch-sensitive input assembly mounted to piezo disk actuator for tactile feedback, where the event of a free fall detected by an accelerometer cause reverse bending to the piezo disc actuator to limit movement/force of the touch-sensitive input assembly for protection (Paragraph [0016]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the external input is an accelerometer input and wherein the processor is further configured to: pause detection of the gesture based upon the at least one external input indicating free fall” because one having ordinary skill in the art would want to stop touch/gesture detection in a state where a mechanism for tactile feedback is unavailable.
Claim 20, Namgoong discloses everything claimed as applied above (See Claim 19). However, Namgoong fails to explicitly disclose “wherein the external input is an accelerometer input and wherein the method further includes: pausing detection based upon the external input indicating free fall”.
	In a similar field of endeavor, Faubert teaches an electronic device with touch-sensitive input assembly mounted to piezo disk actuator for tactile feedback, where the event of a free fall detected by an accelerometer cause reverse bending to the piezo disc actuator to limit movement/force of the touch-sensitive input assembly for protection (Paragraph [0016]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the external input is an accelerometer input and wherein the method further includes: pausing detection based upon the external input indicating free fall” because one having ordinary skill in the art would want to stop touch/gesture detection in a state where a mechanism for tactile feedback is unavailable.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
It has been shown in the prior art of Namgoong to provide for the limitations of Claims 1 – 3 from which Claim 6 is dependent. However, it has not been shown in the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683  
June 17, 2021